                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 BOSS WORLDWIDE LLC, d/b/a ALGO
 ONLINE RETAIL,

                               Plaintiff,

                v.                                         C.A. No. 19-cv-2363 (VLB)

 BEAU CRABILL, THOMAS CRABILL, JR.
 and ALL OUT RAW LLC,

                               Defendants.



                                    [PROPOSED] ORDER

       Before the Court is Defendants Beau Crabill, Thomas Crabill, Jr., and All Out Raw

LLC’s Motion To Dismiss Under Rules 12(b)(2) And 12(b)(6) Or, Alternatively, To Transfer

Pursuant To 28 U.S.C. § 1404(a) (“Defendants’ Motion”). Having considered Defendants’

Motion and all related arguments and filings in support and in opposition thereof, the Court finds

that Defendants’ Motion should be and therefore is GRANTED. Accordingly, for good cause, it

is hereby ORDERED that:

       ____ this case is DISMISSED with prejudice.

       ____ this case is DISMISSED without prejudice to proceeding in the United States

District Court for the Western District of Washington.

       _____ this case is TRANSFERRED to the United States District Court for the Western

District of Washington.



Dated: __________________, 2019              __________________________________
                                                    Hon. Vincent L. Briccetti
                                                    United States District Judge
